Citation Nr: 1403159	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  08-15 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than August 14, 2006, for the assignment of a 70 percent disability rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating in excess of 70 percent for PTSD from August 14, 2006.    

3.  Entitlement to an effective date earlier than August 14, 2006, for a total rating based on individual unemployability (TDIU), to include consideration on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney




ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the November 2007 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2012, the Veteran through his representative withdrew his personal hearing request.  Therefore, the Board may proceed with a decision.  38 C.F.R. § 20.704 (2013).

In a June 2012 decision, the Board reopened the claim of entitlement to service connection for a low back disability and remanded the claim for additional development.  The decision also granted an effective date of August 14, 2006, for the 70 percent disability rating for PTSD, denied a rating in excess of 70 percent from August 14, 2006, and granted an effective date of August 14, 2006, for the grant of a TDIU.  In August 2013, the Veteran's attorney and a representative of the VA Office of General Counsel, on behalf of the Secretary, filed a Joint Motion for Partial Remand (Joint Motion).  The Joint Motion noted that the June 2012 decision was vacated to the extent that it denied entitlement to a rating in excess of 70 percent beginning August 14, 2006, for the Veteran's service-connected PTSD, and entitlement to an effective date earlier than August 14, 2006, for a grant of TDIU.  The remanded issue of a low back disability was undisturbed.  To the extent that the Board granted the Veteran's claims by assigning an earlier effective date of August 14, 2006, for the assignment of a 70 percent rating for PTSD and the grant of a TDIU, the holdings are undisturbed.  The Board has reframed the issues as shown on the title page of this decision.  

As noted above, in June 2012, the Board remanded the issue of entitlement to service connection for a low back disability.  The issue has not been returned to the Board for review and, therefore, the Board does not have jurisdiction of the issue at this time.  

Subsequent to the supplemental statement of the case, updated VA treatment records documenting the Veteran's treatment for PTSD have been associated with the claims file.  The Veteran did not submit a waiver.  However, the VA treatment records that were not reviewed by the RO (dated from June 2012 to February 2013) do not have a bearing on the issues as the evidence contained in the records are redundant and cumulative of the Veteran's symptoms that were already considered by the RO.  The June 2001 VA examination report associated with the record is not relevant to the issues on appeal.  Therefore, a waiver of review by the agency of original jurisdiction is not required.  38 C.F.R. § 20.1304(c) (2013).

The issue of entitlement to an effective date earlier than August 14, 2006, for a TDIU, to include extra-schedular consideration, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the one-year period prior to August 14, 2006, it is not factually ascertainable that the Veteran's PTSD was manifested by symptoms that caused occupational and social impairment with deficiencies in most areas.  

2.  From August 14, 2006, the evidence shows that the Veteran's PTSD is manifested by symptoms that cause occupational and social impairment with deficiencies in most areas but not symptoms that cause total occupational and social impairment.



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 14, 2006, for the assignment of a 70 percent rating for PTSD, are not met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a rating in excess of 70 percent from August 14, 2006 for PTSD, are not met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  The August 2006 letter satisfied the duty to notify provisions and notified the Veteran regarding the evidence required to substantiate a claim for an increased rating and notified him of the regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The duty to assist the Veteran has also been satisfied in this case.  The service treatment records, VA medical treatment records, private treatment records, and Social Security Administration records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was afforded VA examinations in October 2006, July 2007, September 2010, and February 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiners either reviewed the claims file or took a detailed history from the Veteran, performed examinations of the Veteran, considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the examinations are adequate.  In addition, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Explanation of Joint Motion

The Joint Motion directed the Board to consider whether the Veteran was entitled to an effective date prior to August 14, 2006, for a 70 percent rating for PTSD. The parties stated that the Board erred when it failed to consider whether it was "factually ascertainable" that the Veteran experienced an increase in his service-connected PTSD within the one-year period prior to his August 14, 2006 claim, as required by 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

Legal Criteria - Increased Rating 

Disability ratings are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The determination of the current level of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The VA Schedule rating formula for mental disorders reads in pertinent part as follows: 

30 percent - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

100 percent rating (the maximum schedular rating) - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, consideration is given to all symptoms of the Veteran's PTSD that affect the level of occupational and social impairment.

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  According to THE Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates some impairment in reality testing or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  In the present claim, there are numerous clinical records with regard to the Veteran's symptoms.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to his claims.

Effective Date earlier than August 14, 2006 for the assignment of a 70 percent rating

On August 14, 2006, the RO received the Veteran's claim for an increased rating for PTSD.  The January 2007 rating decision granted a 50 percent rating for the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective from August 14, 2006.  Thereafter, the March 2011 rating decision granted a 70 percent rating for the Veteran's PTSD effective from May 6, 2010.  As noted above, the Board granted an effective date of August 14, 2006, for the 70 percent rating for PTSD.  However, the Board must consider whether it is factually ascertainable that an increase in the Veteran's disability occurred within the one-year period prior to the Veteran's claim for an increased rating.  

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997) (requiring VA to consider the evidence of disability during the period one year prior to the application in order to determine when a factually ascertainable increase in disability occurred).

In consideration of the evidence of record, the Board finds that the Veteran is not entitled to an effective date earlier than August 14, 2006, for the assignment of a 70 percent rating or higher for PTSD.  In this respect, the Board finds that it is not factually ascertainable that the Veteran's disability more nearly approximated the criteria for a 70 percent rating or higher prior to August 14, 2006.  Id.  

The evidence dated within the one-year period prior to August 14, 2006, the date the RO received the Veteran's claim for an increased rating for PTSD, shows that the Veteran complained of anxiety, depression, and was assigned GAF scores of 50.  The VA treatment records reveal that the Veteran lived with his wife and did maintenance for the apartment complex that his wife managed.  A May 2006 treatment record shows that the Veteran visited family.  The records show that the Veteran was consistently oriented to all spheres and was groomed appropriately.  His speech was evaluated as normal, but his speech was "somewhat pressured" in an April 2006 treatment record.  His thought content was consistently evaluated as appropriate.  In lay statements received by the RO in April 2006, the Veteran's son and daughter discussed the Veteran's personality changes to include his anger, temper, impulse control, depression, and sleep impairment.   

The symptomatology associated with the Veteran's PTSD does not more nearly approximate the schedular criteria required for the next higher 70 percent disability rating prior to August 14, 2006.  The medical evidence does not show that the Veteran's PTSD manifestations are productive of functional impairment comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  As examples, the evidence does not show that the Veteran experienced symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships.  

The medical evidence reveals that the Veteran's speech was somewhat pressured.  However, his speech was not illogical, obscure, or irrelevant.  He was found to be oriented and his grooming was maintained and appropriate.  Furthermore, although the record shows that the Veteran suffers from depression, the evidence does not establish that his depression affected his ability to function independently.  There was no evidence of any obsessional behavior which interferes with routine activities.  Finally, the evidence indicated that the Veteran may have difficulty in adapting to stressful circumstances (including work or worklike setting) and he had instances of impaired impulse control.  Indeed, the Veteran's son and daughter noted the Veteran's anger and temper as well as his social isolation.  However, even considering such symptoms, it is not factually ascertainable that the Veteran's symptoms were productive of functional impairment which more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

In regard to family and social life, the Veteran visited with family and lived with his wife.  It is clear that the Veteran had social impairment, but not an inability to maintain or establish relationships.  As for evidence regarding work, the record shows that the Veteran stopped working full-time in 2000 and worked part-time doing maintenance but could not walk much due to his back.  The Board finds that any difficulties with work were taken into account by the 50 percent rating.  As such, the Board finds that the Veteran's social and occupational impairment is more accurately associated with the 50 percent disability rating prior to August 14, 2006.  

Finally, the Veteran is not entitled to a 100 percent rating prior to August 14, 2006.  In this regard, the Veteran does not allege, nor does the evidence of record demonstrate total occupational and social impairment as a result of his service-connected PTSD.  There is no indication that the Veteran's PTSD manifested in symptoms productive of functional impairment comparable to such level of impairment.  As examples, there has been no demonstration of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Accordingly, a 100 percent rating is not warranted prior to August 14, 2006.  38 C.F.R. § 4.130.

In addition, the Veteran was assigned GAF scores of 50 during the one-year period prior to August 14, 2006.  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  In reviewing all of the Veteran's PTSD symptoms, the Board finds that the Veteran exhibited more moderate symptoms with moderate difficulty in social and occupational functioning.  A GAF score is only one component of a Veteran's disability picture, and the Board finds that the Veteran's symptoms are more consistent with the rating of 50 percent prior to August 14, 2006.  

Finally, the Board finds no basis for staged ratings as there is no identifiable period that would warrant a rating in excess of 50 percent during the one-year period prior to August 14, 2006.  See Hart, 21 Vet. App. 505 (2007).  

The Board has considered the benefit-of-the-doubt doctrine; however, the preponderance of the evidence is against the claim.  The benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Rating in excess of 70 percent from August 14, 2006

The VA treatment records continue to reflect the Veteran's treatment for PTSD.  
The treatment records since August 14, 2006, reveal symptoms of depression, nervousness, anxiety, irritability, anger, social isolation, avoidance, intrusive thoughts, nightmares, hypervigilance, fatigue, irritability, low motivation, and/or sleep impairment.  On occasion, the Veteran has anxiety and rage attacks.  On examination, his mood has been evaluated as anxious, agitated, and/or depressed as well as occasional problems with pressure speech and being tearful.  Some records noted that the Veteran had PTSD with severe irritability, nightmares, and isolation.

The October 2006 VA examination shows that the Veteran complained of problems with depression, anxiety, social isolation, and sleeping.  Socially, the Veteran had been married for 35 years and had two children with a fair relationship.  He reported that he had no hobbies, no social life, and no close friends.  Occupationally, the Veteran reported that for the last seven years he worked two hours a week doing maintenance around his apartment complex.  On examination, his mood was anxious, agitated, and depressed.  His recent and immediate memories were poor but his remote memory was good.  He complained of occasional panic attacks.  He was neatly groomed and appropriately dressed.  He did not have a problem with psychomotor active, speech, thought process, delusions, inappropriate behavior, or interpreting proverbs.  He was cooperative.  As to attention, he was able to do serial 7's and spell a word forward and backward.  He was oriented to person, time, and place.  He had fair judgment and insight as well as average intelligence.  He had good impulse control and no episodes of violence.  The examiner stated that the Veteran's symptoms were moderately severe.  The GAF score was 45.  The examiner opined that, while there was no total occupational and social impairment, his PTSD caused problems with judgment, thinking, family relations, work, and mood as well as reduced reliability and productivity.

During the July 2007 VA examination, the Veteran complained of problems with avoidance, crowds, social isolation, concentration, irritability/anger, hypervigilance, a hyper-startled response, depression, intrusive thoughts, lack of motivation and pleasure, restless sleep, troubled dreams, and showing affection.  As to employment, the Veteran reported that since 2000 he worked part time for his wife as a handyman approximately 1 hour a day on property they own and/or she managed.  Socially, the Veteran was married and had two adult children that he saw almost daily.  On examination, he had mildly pressured speech but it was of normal rate and rhythm.  Moreover, his affect was flat and his mood was depressed.  He was fully oriented, well groomed, he denied current homicidal or suicidal ideation, his thoughts were logical and linear, he had no signs of a thought disorder, and his thought content was appropriate.  His GAF score was 48.  The examiner opined that, while the Veteran's PTSD impaired his ability to relate both socially and occupationally, it was his chronic pain issues that caused his increased depression and was mainly responsible for his inability to work.

During the September 2010 VA examination, the Veteran complained of problems with over sleeping, nightmares, nervousness, intrusive thoughts, fatigue, low motivation, irritability, and avoidance.  As to employment, he worked part time for his wife doing maintenance in an apartment complex his wife managed.  The Veteran reported that he could not work for anyone else.  Socially, the Veteran was married and had two children.  On examination, he was anxious.  He had anxious speech, tone, and increased rate.  His affect was anxious. However, he was also cooperative, denied homicidal or suicidal ideation, and denied manic symptoms.  He had fair insight and judgment.  His GAF score was 50.  The examiner opined that it was at least as likely as not that he was unable to perform physical or sedentary labor due to his service connected PTSD.

During the February 2011 VA examination, the Veteran complained of problems with anger episodes, social isolation, avoidance, an inability to finish projects, sleeping, nightmares, intrusive thoughts, diminished interests, detachment, concentration, hypervigilance, and a started response.  The Veteran took psychiatric medication, but he only had outpatient psychiatric treatment two or three times a year and no psychiatric hospitalizations.  Socially, he lived with his wife and had regular phone contact with, but limited in-person contact with, his two adult children.  The Veteran had two teenage grandchildren with the oldest one being a regular helper and companion.  The Veteran thereafter reported that he had minimal contact with long term friends and other family members as well as stopped attending church.  Occupationally, he worked part-time for his wife as a handyman.  On examination, he was restless/tense, his mood was anxious/depressed, and his attention was impaired with his being unable to do serial 7's or spell a word forward and backward.  The Veteran reported having regular anger flare-ups where he breaks house-hold objects.  The examiner opined that his PTSD caused mild remote memory impairment and moderate recent and immediate memory impairment.  However, the February 2011 VA examiner also opined that the Veteran was neatly groomed, his speech was unremarkable, he was cooperative and attentive but guarded, his affect was appropriate, he was oriented in all three spheres, his thought process and content were unremarkable, he did not have delusions, he did not have hallucinations, he did not have inappropriate behavior, his judgment was intact, he interpreted proverbs correctly, he did not have obsessive/ritualistic behavior, he did not have panic attacks, he did not have homicidal or suicidal ideation, his impulse control was fair, he maintained his personal hygiene, and he had insight into his problem.  The diagnosis was PTSD, severe.  His GAF score was 41.  The examiner stated that the Veteran had serious impairment in day to day functioning in home and community settings due to concentration problems, anger flare-ups, conflicts with his wife and other family members, and a depressed mood.  The Veteran stopped going to extended family functions.  The examiner opined that the Veteran's PTSD did not cause total occupational and social impairment.  However, his PTSD did cause deficiencies in judgment, thinking, family relations, work, mood, school, and judgment.  His PTSD caused him difficulty concentrating.

In consideration of the above and review of the entire record, the Board finds that the Veteran's PTSD is not entitled to a 100 percent rating from August 14, 2006.  In this regard, the evidence of record does not demonstrate total occupational and social impairment.  The Veteran's PTSD has not manifested in symptoms productive of functional impairment comparable to such level of impairment.  As examples, there has been no demonstration of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or, memory loss for names of close relatives, own occupation or own name.  

The Board acknowledges that the Veteran has reported thoughts of suicide on occasion and has anger attacks, to include breaking things.  However, he has not been shown to be a persistent danger to himself or others.  He has consistently denied any intention to harm himself and has denied suicidal and homicidal ideation.  The February 2011 VA examiner indicated that there was impairment of the Veteran's ability to perform activities of daily living.  In addition, the Veteran has impairment of memory to include difficulty remembering people's names.  However, even considering such symptoms, the Board finds that the Veteran's functional impairment is not comparable to total occupational and social impairment.  As noted above, the Veteran's thought content has been consistently evaluated as unremarkable or normal.  He remains married, his appearance has been maintained, and he has been fully oriented at all examinations.  

With respect to total occupational impairment, the evidence shows that the Veteran worked part-time for his wife by performing maintenance.  While this work is minimal-only a few hours per week, it tends to suggest that the Veteran is not totally occupationally impaired as a result of his PTSD.  In addition, with respect to social functioning, the Veteran remains married to his wife and lives with her.  While the VA treatment records and examinations demonstrate that the Veteran is very socially isolated, the February 2011 VA examiner noted that the Veteran still had phone contact with his children and his older grandchild is a regular companion and helper.  Thus, the evidence does not reflect total social impairment.   

The Board finds significant that the February 2011 VA examiner stated that the Veteran's PTSD did not manifest in total occupational and social impairment.  As a result of the above and consideration of the Veteran's own reported symptoms, the Board finds that a rating in excess of 70 percent for PTSD from August 14, 2006, is not warranted.  

The Board recognizes that the Veteran's GAF scores have ranged from 41 to 50.  GAF scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational or school functioning.  In reviewing all of the Veteran's symptoms, the Board finds that the Veteran's PTSD more nearly approximates the criteria for a 70 percent rating, but not a 100 percent rating.  While the Veteran has serious impairment, the evidence does not support total occupational and social impairment.  In addition, as noted above, a GAF score is only one component of a Veteran's disability picture, and the Board finds that the Veteran's symptoms are more consistent with a 70 percent rating from August 14, 2006.  
Accordingly, the Board concludes that the evidence of record does not show that at any time from August 14, 2006, the Veteran's PTSD was manifested by total occupational and social impairment.  Therefore, staged ratings are not appropriate.  See Hart, 21 Vet. App. 505 (2007).   

In light of the above, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 70 percent from August 14, 2006.  The benefit-of-the-doubt doctrine is not for application and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extra-schedular Consideration

The Board has also considered whether referral for extra-schedular consideration is warranted.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.   First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. §  3.321(b) (1) (2013). 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for his PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology at all times during the pendency of the appeal, i.e., a 50 percent rating prior to August 14, 2006 and a 70 percent rating from August 14, 2006.

The Board further observes that, even if the available schedular ratings for the disability are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The evidence does not show that his PTSD has resulted in frequent periods of hospitalization or in marked interference with employment above that contemplated by the 50 percent rating prior to August 14, 2006 or in excess of 70 percent from August 14, 2006.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  The Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.  Referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an effective date earlier than August 14, 2006 for the assignment of a 70 percent rating for PTSD is denied.

Entitlement to an increased rating in excess of 70 percent from August 14, 2006 for PTSD is denied.


REMAND

In the prior Board decision, the Board assigned an effective date of August 14, 2006, for the grant of a TDIU as the RO received a claim for an increased rating for PTSD on August 14, 2006.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability).  The Veteran is only service-connected for PTSD and his PTSD is rated as 70 percent disabling effective August 14, 2006.  Thus, the Veteran first met the schedular criteria of 38 C.F.R. § 4.16(a) for a TDIU on August 14, 2006.  See 38 C.F.R. § 4.16(a)(2).  The question ultimately becomes becomes whether the Veteran was precluded from substantially gainful employment by reason of his service-connected PTSD prior to August 14, 2006, to include extraschedular consideration.  See 38 C.F.R. §§ 3.400; 4.16(b).

The RO has not addressed the issue as to whether the Veteran is entitled to an effective date earlier than August 14, 2006, for a TDIU, to include on an extraschedular basis.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The medical evidence dated prior to August 14, 2006, demonstrates that the Veteran was only working a few hours a week and was assigned a GAF score of 50 for his PTSD, demonstrating serious impairment.  The Veteran has reported that he was unemployed due to his psychiatric and other medical problems.  

The provisions of 38 C.F.R. § 4.16(b) require that: "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section."  Id. 

In light of the foregoing, the issue of entitlement to an effective date earlier than August 14, 2006, for a TDIU, to include on an extra-schedular basis, is referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the Director of the Compensation and Pension Service for extra-schedular consideration of a TDIU prior to August 14, 2006, pursuant to the provisions of 38 C.F.R. § 4.16(b).  The RO should include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors bearing on the issue.

2.  After the above is completed, readjudicate the Veteran's claim of entitlement to an effective date earlier than August 14, 2006, for a TDIU, to include on an extra-schedular basis.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


